360 F.2d 111
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL UNION NO. 542-A, -B, -C, INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO.
No. 15660.
United States Court of Appeals Third Circuit.
Argued April 21, 1966.Decided May 9, 1966.

Elliott C. Lichtman, N.L.R.B., Washington, D.C., (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, George B. Driesen, Attorney, N.L.R.B. on the brief), for petitioner.
Martin J. Vigderman, Philadelphia, Pa., (Abraham E. Freedman, Freedman, Borowsky & Lorry, Philadelphia, Pa., on the brief), for respondent.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM:


1
This is a proceeding to enforce an unfair labor practice order.  On the disputed issues in this case the court is satisfied that the record adequately supports the Board's finding that an object of the picketing in controversy was to compel the employer to recognize or bargain with a labor organization and the Board's additional finding that the picketing was not for the purpose of truthfully advising the public that this was not a unionized operation.


2
An appropriate decree will be entered enforcing the order of the Board.